USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                ____________________       No. 97-1424                                  JOHN F. MCGONDEL,                                Plaintiff, Appellant,                                         v.                     DERRY COOPERATIVE SCHOOL DISTRICT, ET AL.,                               Defendants, Appellees.                                                                         APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Steven J. McAuliffe, U.S. District Judge]                                ____________________                                       Before                               Selya, Boudin and Stahl,                                   Circuit Judges.                                ____________________            John F. McGondel on brief pro se.            Diane M. Gorrow                           and                                Soule, Leslie, Kidder, Zelin, Sayward & Loughman       on Memorandum of Law in Support of Motion for Summary Disposition for       appellee Derry Cooperative School District.                                ____________________                                   August 18, 1997                                ____________________                 Per                      Curiam. Upon careful review of the record and the            parties' filings, we are convinced that the district court            properly dismissed the complaint for the reasons stated in its            order dated February 19, 1997. Appellant's arguments before            this court do not suggest any grounds for reversal.                 Affirmed.  See 1st Cir. Loc. R. 27.1.                                         -2-